DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 27, 28, 30, and 31 are canceled. Claims 32-37 are withdrawn. Claims 44-48 are new. Claims 15, 16, 39, and 42 are currently amended. Claims 17- 26, 29, 38, 40 41, 43 are as previously presented.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/23/20, with respect to the rejection(s) of claim(s) 15-8-44 under 35 USC 102 and 103 have been fully considered but are not persuasive with respect to the amended claimset.
Specifically applicant argued that the term tension has been misinterpreted by the examiner, and that Hajjar teaches no tensioning means or elements, specifically pointing out an alleged difference in the thumb screw of Hajjar and the tensioning element of applicant’s invention, arguing that because the screw fixes the jaw in place, it cannot be considered equivalent to the claimed tensioning means.
 This is not found persuasive as when screwed into place, as the jaw closes onto the T-shaped tang, it would then be pushed away by the T-shaped tang and pulled by the thumb screw therefore causing tension to the clamping jaw, as such it is equivalent to the claimed tensioning element. 
Applicant then argued that the amended claims make clear that the clamping jaw is a part of the basic body, specifically stating “claim 15 has been amended so that it is now defined that the clamping jaw is part of the basic body and is integrally connected 
While the examiner agrees that claim 15 has been amended, applicant’s arguments do not appear to entirely line up with the claim language. Specifically the claim states “It is further defined that the clamping jaw is designed by a slot in the tension region, but not built by the tension region” whereas the claim still states “the clamping jaw is a slot in a tension region of the holding device”. Further as the claim says both “the clamping jaw is a part of the basic body” and “tensioning the clamping jaw into the direction of the basic body to effect a tension between the clamping jaw and the basic body, it is still unclear whether applicant considers the clamping jaw a part of the basic body or not as it is unclear how tension can be effected between a part of the basic body and the whole of the basic body including the part. 
Applicant argued that the amendment to claim 16 made it allowable over the prior art, specifically arguing that the observation opening in the prior art “vary depending on whether an abutment blank is fixed to the holding system or not.”			observation openings 88, Fig. 2, P0031).
Applicant argued that the amendments overcame the 112b rejections of record.
This is not found persuasive as claim 15 still states that the clamping jaw is a slot but also that it somehow is tensioned, a portion of the basic body, and yet also connected to the basic body in one piece.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-26, and 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 also recites “the clamping jaw is part of the basic body and is integrally connected to the basic body in one piece, wherein the clamping jaw is a slot in a tension region of the holding device”. It is unclear how the clamping jaw is simultaneously a slot, i.e. a gap in the part, a portion of the basic body, and also connected to the basic body in one piece. Furthermore it is unclear what connected to the basic body in one piece means in relation to being a slot. Also, it is unclear what applicant intends tension region Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The examiner is interpreting the claim as if a slot is formed between the jaw and the basic body which are connected to each other as to form a singular piece.
Claim 21 recites “an aligning element”. However, both claims 15 and 16 already recite an aligning element. It is unclear whether or not these are meant to be the same aligning element or if two are required. The examiner is interpreting them to be the same singular aligning element. 
Claim 42 recites “the clamping jaw is connected to the basic body integrally, wherein the clamping jaw is designed by a slot in a tension region of the holding device that is bolted to the basic body”. It is unclear what limitations “designed by a slot” is meant to impart on the clamping jaw, and then how a clamping jaw designed by a slot can be bolted to the basic body. The examiner is interpreting the claim as if clamping jaw is connected to the basic body by a bolt and a slot is formed between the jaw and the basic body. 
Claims 17-26 and 43-48 are rejected due to being dependent on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 17-22, 26, 38-42, and 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeom (US 20130157222 A1, of record) in view of Hajjar (US 6527550, of record).
With respect to claim 15, Yeom teaches a holding device (a abutment fixing apparatus 400b, Fig. 2), comprising a basic body (holder 410b, Fig. 2) with a retaining receptacle for holding the abutment blank (abutment installation unit 420b with installation recesses 430b, Fig. 2), wherein the retaining receptacle comprises a (“the installation recess 430b may have a fixing protrusion for combining with the fixing depression of the abutment 20”, P0064). 
Yeom also teaches the intended use of the holding device for holding an abutment blank with an implant interface, a machining section adjoining the implant interface and having a retainer section spaced apart from the implant interface (shown but not labeled in Fig. 2 on abutment 20) and having an aligning element (“the lower portion of the abutment 20 may have a fixing depression”, P0063-P0064, not numbered but shown in Fig. 3 on abutment 20), the retaining receptacle corresponds to the retainer section of the abutment blank (P0064), such that - the positioning element of the retaining receptacle cooperates with the aligning element of the abutment blank (“the installation recess 430b may have a fixing protrusion for combining with the fixing depression of the abutment 20”, P0064), - the abutment blank is held with its retainer section in the retaining receptacle in a rotationally secure manner in a predetermined position (P0061-P0064, Fig. 2, a fixed position with the fixing protrusion would be rotationally secured ), - the implant interface is spaced apart from the holding device (shown but not labeled in Fig. 2 on abutment 20), - the machining section of the abutment blank, which adjoins the implant interface, is freely accessible for machining (Fig. 2).
Yeom fails to teach a clamping jaw and tensioning device, teaching a screw clamp mechanism instead. In the same field of endeavor, dental abutment clamping, Hajjar teaches wherein the basic body further including at least one clamping jaw Clamp 510, Fig. 5B, C11L22-L67) and a tensioning element (thumb screw 516, Fig. 5B, C11L22-L67), the clamping jaw is connected to the basic body by a bolt (pivot 512, Fig. 5B, considered to be equivalent to a bolt) in one piece and a slot is formed between a clamping jaw tip and the basic body (space between tip 514 and fixture 500 where tang 506 is held, Fig. 5B) the tensioning element is movable along an axis that is spaced apart from a central axis of the retaining receptacle to move the at least one clamping jaw against the abutment blank (clamping tip 514, Fig. 5B, the central axes of the thumb screw and prosthetic blank 504 are separated, screw causes clamp to move about pivot 512). It would have been obvious to one of ordinary skill in the art to modify the holding device as taught by Yeom to substitute the screw clamp holding structure for a clamping jaw structure to achieve the expected results of holding, being further motivated to be able to remove the blank in a direction normal to the center axis of the blank (C11L64-L67).
Regarding the limitation “the tensioning element engages with the basic body tensioning the clamping jaw into the direction of the basic body to effect a tension between the clamping jaw and the basic body, Hajjar teaches the thumb screw engaging with the fixture 500 closing and then thereby tensioning the clamping jaw effecting a tension between the clamping jaw and the basic body. (Fig. 5C after closing the screw would pull the clamping jaw inward further which would be counteracted by tang 506, in order for the overall to be zero and the piece to be clamped into place). 
With respect to claims 17 and 18, Yeom further teaches that the retaining receptacle has a recess in which the retainer section of the abutment blank extends at least partially and that the recess is a borehole or a blind hole (Fixing recess 441b, Fig. 2, P0062).
as shown in Fig. 5, device a abutment fixing apparatus 400e where the basic body of the holding device has a cut-out, through which a frame with at least one interior surface and one accessible processing space is formed; - the retaining receptacle (installation recesses 430e, Fig. 5) is located on the interior surface of the frame such that an abutment blank held in the retaining receptacle extends into the machining area. It would have been obvious to one of ordinary skill in the art to combine the teachings of the embodiment 400b and 400e as with the basic body of the holder 400e, since a plurality of abutments 20 are processed at the same time, efficiency and productivity are improved (P0124).
With respect to claim 20, Yeom further teaches that no forces are exerted by the holding device on the implant interface while the abutment blank is being held in the retaining receptacle as it teaches as shown in Fig. 2 that the implant interface seen on the end of abutment 20 is not supported by the holding device.
With respect to claims 21 and 22, Yeom further teaches that the alignment element and positioning element (“the lower portion of the abutment 20 may have a fixing depression”, P0063-P0064, not numbered but shown in Fig. 3 on abutment 20, fixing protrusion on fixing unit described in P0064), can be a groove and post as shown in Fig. 3, which shows that it is accessible from the free end of the retainer section.
With respect to claim 26, Yeom further that the retaining receptacle has a base area, saying that the receptacle could be circular, which is round (P0063). 
(thumbscrew 516, Fig. 5B, C11L48-L58) that engages a threaded borehole (as thumbscrew 516 locks the clamping jaw into place, this is implicitly taught, or alternatively one of ordinary skill in the art would solve the known problem of making a screw stay in place by using the known threaded hole).
With respect to claim 39, Yeom teaches a holding device (an abutment fixing apparatus 400b, Fig. 2) for holding an abutment blank (intended use, taught by Yeom ), the abutment blank having an implant interface (intended use, taught by Yeom), a machining section adjoining the implant interface (intended use, taught by Yeom), a retainer section spaced apart from the implant interface (intended use, taught by Yeom) and an aligning element (intended use, taught by Yeom), the holding device comprising: a body (holder 410b, Fig. 2).
Yeom further teaches in an alternative embodiment as shown in Fig. 5, device a abutment fixing apparatus 400e wherein the basic body of the holding device has a frame with an interior contact surface forming a processing space (Fig. 5), at least one retaining receptacle formed in the contact surface (installation recesses 430e, Fig. 5), the retaining receptacle having a recess for holding the abutment blank therein (Fig. 5). It would have been obvious to one of ordinary skill in the art to combine the teachings of the embodiment 400b and 400e as with the basic body of the holder 400e, since a plurality of abutments 20 are processed at the same time, efficiency and productivity are improved (P0124).
Yeom fails to teach a clamping jaw as claimed, teaching a clamping screw instead (bolt 442b, Fig. 2). In the same field of endeavor, abutment blank holding, (Figs. 5B-5C), the clamping jaw movable between an engaged position, in which the clamping jaw is engaged with the abutment blank when the abutment blank is disposed in the retaining receptacle (Fig. 5B), and a retracted position, in which the clamping jaw is spaced apart from the abutment blank (Fig. 5C); and a tensioning element (thumbscrew 516, Fig. 5B, C11L48-L5), the tensioning element operable to move the at least one clamping jaw between the engaged position and the retracted position (Figs. 5B-5C).
Regarding the limitation “the tensioning means element engaging with the basic body and operable to move the clamping jaw between the engaged position and the retracted position by applying a tension to the clamping jaw causing force-fitting connection between the retaining receptable and the retainer section of the abutment blank.”, Hajjar teaches the thumb screw engaging with the fixture 500 closing and then thereby tensioning the clamping jaw effecting a tension between the clamping jaw and the basic body. (Fig. 5C after closing the screw would pull the clamping jaw inward further which would be counteracted by tang 506, in order for the overall to be zero and the piece to be clamped into place). 
With respect to claim 40, Hajjar further teaches wherein the tensioning element comprises a threaded bolt for engaging a threaded opening on the clamping jaw (thumbscrew 516, Fig. 5B, C11L48-L58, as thumbscrew 516 locks the clamping jaw into place, this is implicitly taught, or alternatively one of ordinary skill in the art would solve the known problem of making a screw stay in place by using the known threaded hole)
(clamping tip 514, Fig. 5B, the central axes of the thumb screw and prosthetic blank 504 are separated).
With respect to claim 42, Yeom teaches a holding device (a abutment fixing apparatus 400b, Fig. 2), comprising a basic body (holder 410b, Fig. 2) with a retaining receptacle for holding the abutment blank (abutment installation unit 420b with installation recesses 430b, Fig. 2), wherein the retaining receptacle comprises a positioning element (“the installation recess 430b may have a fixing protrusion for combining with the fixing depression of the abutment 20”, P0064). 
Yeom also teaches the intended use of the holding device for holding an abutment blank with an implant interface, a machining section adjoining the implant interface and having a retainer section spaced apart from the implant interface (shown but not labeled in Fig. 2 on abutment 20) and having an aligning element (“the lower portion of the abutment 20 may have a fixing depression”, P0063-P0064, not numbered but shown in Fig. 3 on abutment 20), the retaining receptacle corresponds to the retainer section of the abutment blank (P0064), such that - the positioning element of the retaining receptacle cooperates with the aligning element of the abutment blank (“the installation recess 430b may have a fixing protrusion for combining with the fixing depression of the abutment 20”, P0064), - the abutment blank is held with its retainer section in the retaining receptacle in a rotationally secure manner in a predetermined position (P0061-P0064, Fig. 2, a fixed position with the fixing protrusion would be rotationally secured ), - the implant interface is spaced (shown but not labeled in Fig. 2 on abutment 20), - the machining section of the abutment blank, which adjoins the implant interface, is freely accessible for machining (Fig. 2).
Yeom fails to teach a clamping jaw and tensioning device, teaching a screw clamp mechanism instead. In the same field of endeavor, dental abutment clamping, Hajjar teaches wherein the basic body further including at least one clamping jaw Clamp 510, Fig. 5B, C11L22-L67) and a tensioning means (thumb screw 516, Fig. 5B, C11L22-L67), the clamping jaw is connected to the basic body by a bolt (pivot 512, Fig. 5B, considered to be equivalent to a bolt) and a slot is formed between a clamping jaw tip and the basic body (space between tip 514 and fixture 500 where tang 506 is held, Fig. 5B), the tensioning means is movable along an axis that is spaced apart from a central axis of the retaining receptacle to move the at least one clamping jaw against the abutment blank (clamping tip 514, Fig. 5B, the central axes of the thumb screw and prosthetic blank 504 are separated, screw causes clamp to move about pivot 512). It would have been obvious to one of ordinary skill in the art to modify the holding device as taught by Yeom to substitute the screw clamp holding structure for a clamping jaw structure to achieve the expected results of holding, being further motivated to be able to remove the blank in a direction normal to the center axis of the blank (C11L64-L67).
With respect to the limitation “the clamping jaw is designed by an eroded slot in a tension region of the holding device that is bolted to the basic body”, as it is unclear how the clamping jaw can be both designed by an eroded slot and bolted to the body, the examiner is interpreting the bolted on clamping jaw of Hajjar to meet this limitation. 
(Yeom, Fig. 2B), the shoulder forming a supporting surface for an end face of an end of the retainer section of the abutment blank (Yeom, P0041, fixing depression interpreted as supporting surface), and wherein the basic body of the holding device comprises a borehole which serves as an inspection window and allows inspection of the shoulder of the retaining receptacle (Yeom, installation recess 430b, Fig. 2) independently of the tension to and movement of the clamping jaw against the basic body (recess exists whether clamping jaw is under tension/movement or not).
With respect to claim 44, Yeom further teaches wherein the slot in the basic body has a rectangular shape (P0040, a polygonal space would include a rectangle to one of ordinary skill in the art).
With respect to claim 45, Yeom further teaches wherein the axis along which the tensioning element is movable is perpendicular to the central axis of the retaining receptacle (P0090).
With respect to claim 46, Yeom further teaches wherein the retainer section adjoins the machining section and the implant interface, the machining section and the retainer section are aligned in one axis (shown in Figs. 1-6 on abutment 20).
With respect to claim 47, Hajjar further teaches wherein the tensioning element engages with the basic body tensioning the clamping jaw into the direction of the basic body such that the clamping jaw is bolted to the basic body (Fig. 5C, thumb screw 516 is tensioning element as detailed in rejection of claim 15 above, C11L22-C12L9).
(Fig. 5C, thumb screw 516 is tensioning element as detailed in rejection of claim 15 above, C11L22-C12L9).

Claim(s) 16-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeom (US 20130157222 A1, of record) in view of Cranston (US 20050127695 A1, of record).
With respect to claim 16, Yeom teaches a holding system for holding an abutment blank for machining device (a abutment fixing apparatus 400b, Fig. 2),, comprising the abutment blank (abutment blank 20, Figs. 2 and 3) and a holding device (a abutment fixing apparatus 400b, Fig. 2), wherein the abutment blank has an implant interface (shown but not labeled in Fig. 2 on abutment 20), a machining section adjoining the implant interface and a retainer section spaced apart from the implant interface shown but not labeled in Fig. 2 on abutment 20), the holding device has a basic body (holder 410b, Fig. 2) with at least one retaining receptacle for holding the abutment blank (abutment installation unit 420b with installation recesses 430b, Fig. 2), wherein - the retainer section comprises an aligning element (“the lower portion of the abutment 20 may have a fixing depression”, P0063-P0064, not numbered but shown in Fig. 3 on abutment 20), - the retaining receptacle comprises a positioning element (“the installation recess 430b may have a fixing protrusion for combining with the fixing depression of the abutment 20”, P0064), - the retaining receptacle corresponds to the retainer section of the abutment blank (P0064), (“the installation recess 430b may have a fixing protrusion for combining with the fixing depression of the abutment 20”, P0064), - the abutment blank is held with its retainer section in the retaining receptacle in a rotationally secure manner in a predetermined position (P0061-P0064, Fig. 2, a fixed position with the fixing protrusion would be rotationally secured ), - the implant interface is spaced apart from the holding device (shown but not labeled in Fig. 2 on abutment 20), the machining section of the abutment blank, which adjoins the implant interface, is freely accessible for machining (Fig. 2).
Yeom further teaches horizontal recess 450b (circular portion on bottom, Fig. 2), which is capable of serving as an observation opening and are located in the region of a stop as shown in Fig. 2 on the holding receptacle to allow visual observation of satisfactory seating of the abutment blank in the retaining receptacle of the holding device along a central axis to enable viewing of the positioning element when the retaining receptacle is empty. However, Yeom fails to teach the observation opening sized to enable viewing of the positioning element and the aligning element when the abutment blank is seated in the retaining receptacle. In solving the same problem of visually confirming a pin based lock is set, Cranston teaches inspection openings 88 which allow the visual confirmation of lock pin 34 being fully extended and locked into place in order to stop movement of the hook (P0028-P0031, Figs. 2-3, inspection opening 88). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to include a similar observation opening in the area of the  to be able to visually confirm that the alignment is correct (P0031).
Regarding the limitation “the observation opening is designed as a round hole or a round borehole, wherein the observation opening is independent of a holding or tensioning mechanism to hold the abutment blank in the retainer section”, Cranston clearly teaches this feature, openings that exist in order to view the fitting and is independent of a holding or tensioning mechanism (observation openings 88, Fig. 2, P0031, )
With respect to claims 17 and 18, Yeom further teaches that the retaining receptacle has a recess in which the retainer section of the abutment blank extends at least partially and that the recess is a borehole or a blind hole (installation recess 430b, Fig. 2, P0057, P0061).
With respect  to claim 19, Yeom teaches in an alternative embodiment as shown in Fig. 5, device a abutment fixing apparatus 400e where the basic body of the holding device has a cut-out, through which an enclosure or frame with at least one interior surface and one accessible processing space is formed; - the retaining receptacle (installation recesses 430e, Fig. 5) is located on the interior surface of the frame such that an abutment blank held in the retaining receptacle extends into the machining area. It would have been obvious to one of ordinary skill in the art to combine the teachings of the embodiment 400b and 400e as with the basic body of the holder 400e, since a plurality of abutments 20 are processed at the same time, efficiency and productivity are improved (P0124).
Fig. 2 that the implant interface seen on the end of abutment 20 is not supported by the holding device.
With respect to claims 21 and 22, Yeom further teaches that the alignment element (“the lower portion of the abutment 20 may have a fixing depression”, P0063-P0064, not numbered but shown in Fig. 3 on abutment 20), can be a groove as shown in Fig. 3, which shows that it is accessible from the free end of the retainer section.
With respect to claim 26, Yeom further that the retaining receptacle has a base area, saying that the receptacle could be circular, which is round (P0063).
Claim(s) 23-25 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeom (US 20130157222 A1, of record) in view of Hajjar (US 6527550, of record) as applied to claim 15 above in view of Cranston (US 20050127695 A1, of record).
With respect to claims 23-25, Yeom further teaches fixing recess 441b and horizontal recess 450b, both of which are capable of serving as an inspection window or observation opening (Fig. 2) but fails to teach them being designed as a round hole or a round borehole. In solving the same problem of visually confirming a pin based lock is set, Cranston teaches round inspection openings 88, equivalent to an observation opening and an inspection window which allow the visual confirmation of lock pin 34 being fully extended and locked into place in order to stop movement of the hook (P0028-P0031, Figs. 2-3, inspection opening 88). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to include a similar  to be able to visually confirm that the alignment is correct (P0031).
With respect to claims 43, Yeom further teaches the positioning element being a post and the aligning element being a groove (“the lower portion of the abutment 20 may have a fixing depression”, P0063-P0064, not numbered but shown in Fig. 3 on abutment 20, fixing protrusion on fixing unit described in P0064) and also teaches fixing recess 441b and horizontal recess 450b, both of which are capable of serving as an inspection window or observation opening (Fig. 2) but fails to teach them allowing observation of the interaction of the aligning and positioning elements. In solving the same problem of visually confirming a pin based lock is set, Cranston teaches round inspection openings 88, equivalent to an observation opening and an inspection window which allow the visual confirmation of lock pin 34 being fully extended and locked into place in order to stop movement of the hook (P0028-P0031, Figs. 2-3, inspection opening 88). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above to include a similar round observation opening in the region of the positioning element and aligning element in order to be able to visually confirm that the alignment is correct (P0031).
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yeom (US 20130157222 A1, of record) in view of Cranston (US 20050127695 A1) as applied to claim 16 above, further in view of Filser (US 20040072121 A1, of record).
With respect to claim 29, Yeom fails to teach clamping jaws teaching a screw clamp mechanism instead. In the same field of endeavor, dental blank abutment, Filser teaches the use of clamping jaws as the clamping device (P0019). It would have been the frame is clamped in such a way that the blank itself experiences no stresses (P0019). 
Conclusion                                                                                                                                                                                                                                                                                                                                                                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.W.B./Examiner, Art Unit 1741       





/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741